Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 05/05/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending. 
			Allowable Subject Matter
Claims 1-20 are patent eligible. 
The current standard for patent eligibility is such that when a claim containing a mathematical formula (or any other category of abstract idea) implements or applies that formula (or abstract idea) in a structure or process which, when considered as whole, is performing a function which the patent laws were designed to protect, then the claim satisfies the requirements of § 101”.1 The Supreme Court and the CAFC therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.2 
In one example, the Court of Appeals for the Federal Circuit (“CAFC”) applied Alice inquiry to ask whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool.3 To that extent, CAFC determined that the plain focus of the claims was on an improvement to computer functionality itself (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity.4 
Independent claim 1 recites a method of extracting relations between one or more entities in a sentence by a computer, the method comprising: 
(1) generating a forest comprising a three-dimensional tensor and corresponding to probabilities of relations between each pair of the entities; 
(2) encoding the generated forest with relation information for each of the pairs of entities; 
(3) correlating representation vectors associated with target mentions corresponding to the entities; 
(4) generating convolution kernels parameterized with the target mentions; 
(5) applying the generated convolution kernels to the correlated representation vectors; and 
(6) extracting features based on the generated forest, the encoded relation information, and the correlated representation vectors to which the generated convolution kernels have been applied; and 
(7) machine-learning a relation between the entities of each pair of entities based on the extracted features and the three-dimensional tensor, 
(8) wherein first and second dimensions of the tensor comprise the entities, and 
(9) wherein a third dimension of the tensor comprises the target mentions each of which indicating ones of relationships between ones of the entities and a plurality of others of the entities.
Claim 11 recites a computer system for extracting relations between one or more entities in a sentence, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including codes for performing the method of claim 1. 
Claim 20 recites a non-transitory computer readable medium having stored thereon a computer program for extracting relations between one or more entities in a sentence, the computer program configured to cause one or more computer processors to perform the method of claim 1. 
According to the specification, “Relation extraction has been shown to be useful to general-purpose natural language understanding”. US 2021/0240933 A1 at ¶15. Further, according to the specification, US 2021/0240933 A1 at ¶28: “Convolutional operations may be applied to the tensor F in order to extract useful features from this structure. For the data-dependent CNN 206, convolution kernels Wc may be produced by the kernel generation network 216. The kernel generation network 216 may correlate the representation vectors of target mentions hξ and hζ with a fully-connected layer: hξ,ζ=ReLU(Wd[hξ; hζ]+bd) before a set of data-dependent convolution kernels may be calculated with another multi-dimensional layer Wc=ReLU(Wphξ,ζ+Bp), where Wd, bd, Wp, Bp may be model parameters. Next, the generated kernels may be applied on F by the feed-forward module 218 to extract useful features, before max pooling being used to calculate c. For relation prediction, the extracted features (ĉ) may be combined with the mention representations and may be fed into a logistic regression classifier”

    PNG
    media_image1.png
    73
    342
    media_image1.png
    Greyscale

Accordingly, steps (3)-(6) described a mathematical formula and mathematical calculation of convolution kernels as applied to correlated representation vectors to extract useful features. The useful features and a three dimensional tensor are used to perform machine learning a relation between the entities of each pair of entities for natural language understanding. 
Therefore, claims 1, 11, and 20 containing a mathematical formula implements or applies that formula in a structure or process (relation extraction) which, when considered as whole, is performing a function (natural language understanding) which the patent laws were designed to protect. 
Much like the plain focus of Enfish claims on a self-referential table that is a specific asserted improvement for computer database, the particular steps of claims 1, 11, and 20 correspond to a specific asserted machine learning a relation between entities of each pair of entities based on the extracted features and the three dimensional tensor useful to natural language understanding. 
Accordingly, claims 1, 11, and 20 integrate an abstract idea (“distributed representation model”, i.e., mathematical vectors) into a practical and technical application under Step 2A, prong (2). 
For the above reasons, 1-20 are patent eligible.
Claims 1-20 are allowed over the prior arts. 
US 2018/0260381 A1 discloses natural language processing / syntactic parsing for resolving prepositional phrase attachment in order to mine relations and events from unstructured data (¶¶1-3). Given a tuple comprising head h, preposition p, and modifier h (e.g., a noun) (¶68), f(h, p, m) is computed as an inner product between a flattened 3D tensor W (vhTW) and a prepositional phrase embedding represented by vector vp vm.
Prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1, 11, and 20:
(1) generating a forest comprising a three-dimensional tensor and corresponding to probabilities of relations between each pair of the entities; 
(2) encoding the generated forest with relation information for each of the pairs of entities; 
(3) correlating representation vectors associated with target mentions corresponding to the entities; 
(4) generating convolution kernels parameterized with the target mentions; 
(5) applying the generated convolution kernels to the correlated representation vectors; and 
(6) extracting features based on the generated forest, the encoded relation information, and the correlated representation vectors to which the generated convolution kernels have been applied; and 
(7) machine-learning a relation between the entities of each pair of entities based on the extracted features and the three-dimensional tensor, 
(8) wherein first and second dimensions of the tensor comprise the entities, and 
(9) wherein a third dimension of the tensor comprises the target mentions each of which indicating ones of relationships between ones of the entities and a plurality of others of the entities. 
For these reasons, Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/12/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Diamond v. Diehr, 450 U.S. 175, 191-93 (1981). 
        2 McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“A patent may issue "for the means or method of producing a certain result, or effect, and not for the result or effect produced."… We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”); Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool”).
        3 Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). 
        4 Id.